                 Case 19-00543                    Doc 4          Filed 04/30/19 Entered 04/30/19 17:52:47                  Desc Main
                                                                   Document     Page 1 of 10

                                                               United States Bankruptcy Court
                                                                     Northern District of Iowa
            James Robert Herber
 In re      Tiffany J Fluhr                                                                                 Case No.
                                                                                  Debtor(s)                 Chapter    7

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

            I, James Robert Herber , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.

                     Number of advices attached:
                     Period covered by advices:
                     Number of Employers providing advices:



            I, Tiffany J Fluhr , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.

                     Number of advices attached:
                     Period covered by advices:
                     Number of Employers providing advices:


 Date April 30, 2019                                                  Signature   /s/ James Robert Herber
                                                                                  James Robert Herber
                                                                                  Debtor


 Date April 30, 2019                                                  Signature   /s/ Tiffany J Fluhr
                                                                                  Tiffany J Fluhr
                                                                                  Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
Case 19-00543   Doc 4   Filed 04/30/19 Entered 04/30/19 17:52:47   Desc Main
                          Document     Page 2 of 10
Case 19-00543   Doc 4   Filed 04/30/19 Entered 04/30/19 17:52:47   Desc Main
                          Document     Page 3 of 10
Case 19-00543   Doc 4   Filed 04/30/19 Entered 04/30/19 17:52:47   Desc Main
                          Document     Page 4 of 10
Case 19-00543   Doc 4   Filed 04/30/19 Entered 04/30/19 17:52:47   Desc Main
                          Document     Page 5 of 10
Case 19-00543   Doc 4   Filed 04/30/19 Entered 04/30/19 17:52:47   Desc Main
                          Document     Page 6 of 10
Case 19-00543   Doc 4   Filed 04/30/19 Entered 04/30/19 17:52:47   Desc Main
                          Document     Page 7 of 10
From :                 Case
                11/2/2018     19-00543            Doc 4        Filed 04/30/19 Entered 04/30/19 17:52:47    Desc Main
                                                                                                      4/25/2019   8:20:54AM
                                                                Query  Employee
                                                                 Document       Earnings
                                                                              Page 8 of 10
To      :       4/25/2019                                                     Detail                                                      Page Number:      6


305                                                                                             305

Employee No.         305 TIFFANY FLUHR
Check No         Date Paid    Pay Period Ending               Gross Pay            Deductions                  Taxes           Net Pay       Check Amount       Direct Deposit


0                3/1/2019     2/23/2019                       1,494.78                 56.27                  302.28          1,136.23              0.00            1,135.82

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     MED WAIVER F                     0.00          40.00    ASSURITY-HI                              11.86            0.00       FICA                                91.07
     VACATION                         2.50          90.90    ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00

     BASE                           29.50         1,072.62   DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.91
                                                                                                                                  Medicare                            21.30
     OTHER                            0.00            0.38   401k LOAN                                25.57            0.00
     PERSONAL DAY                     8.00         290.88


    Reimbursement                                                         Amount




0                3/8/2019     3/2/2019                        1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     MED WAIVER F                     0.00          40.00    ASSURITY-HI                              11.86            0.00       FICA                                91.05
     BASE                           40.00         1,454.40   ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00
                                                             DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.86
                                                                                                                                  Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




0                3/15/2019    3/9/2019                        1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     MED WAIVER F                     0.00          40.00    ASSURITY-HI                              11.86            0.00       FICA                                91.05
     BASE                           40.00         1,454.40   ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00
                                                             DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.86
                                                                                                                                  Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




0                3/22/2019    3/16/2019                         400.00                  0.00                   43.60           356.40               0.00              356.40

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     LOYALTY BONUS                    0.00         400.00    ASSURITY-HI                               0.00            0.00       FICA                                24.80
                                                             ASSURITY-CI                               0.00            0.00       IOWA State Tax                      13.00
                                                             DENTAL-FAM                                0.00            0.00       U.S. Federal                          0.00
                                                                                                                                  Medicare                              5.80
                                                             401k LOAN                                 0.00            0.00


    Reimbursement                                                         Amount




0                3/22/2019    3/16/2019                       1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93




 I:\IQWin32\Reports\PREmpErn.rpt
From :                 Case
                11/2/2018     19-00543            Doc 4        Filed 04/30/19 Entered 04/30/19 17:52:47    Desc Main
                                                                                                      4/25/2019   8:20:54AM
                                                                Query  Employee
                                                                 Document       Earnings
                                                                              Page 9 of 10
To      :       4/25/2019                                                     Detail                                                      Page Number:      7


305                                                                                             305

Employee No.         305 TIFFANY FLUHR
Check No         Date Paid    Pay Period Ending               Gross Pay            Deductions                  Taxes           Net Pay       Check Amount       Direct Deposit


0                3/22/2019    3/16/2019                       1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     VACATION                         2.00          72.72    ASSURITY-HI                              11.86            0.00       FICA                                91.05
     MED WAIVER F                     0.00          40.00    ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00

     BASE                           38.00         1,381.68   DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.86
                                                                                                                                  Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




0                3/29/2019    3/23/2019                       1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     VACATION                       16.00          581.76    ASSURITY-HI                              11.86            0.00       FICA                                91.05
     MED WAIVER F                     0.00          40.00    ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00

     BASE                           24.00          872.64    DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.86
                                                                                                                                  Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




0                4/5/2019     3/30/2019                       1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     MED WAIVER F                     0.00          40.00    ASSURITY-HI                              11.86            0.00       FICA                                91.05
     BASE                           40.00         1,454.40   ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00
                                                             DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.86
                                                                                                                                  Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




0                4/12/2019    4/6/2019                        1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt       Taxes

     MED WAIVER F                     0.00          40.00    ASSURITY-HI                              11.86            0.00       FICA                                91.05
     BASE                           40.00         1,454.40   ASSURITY-CI                               4.86            0.00       IOWA State Tax                      85.00
                                                             DENTAL-FAM                               13.98            0.00       U.S. Federal                       104.86
                                                                                                                                  Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




0                4/18/2019    4/13/2019                       1,494.40                 56.27                  302.20          1,135.93              0.00            1,135.93




 I:\IQWin32\Reports\PREmpErn.rpt
From :                 Case
                11/2/2018     19-00543            Doc 4        Filed 04/30/19 Entered 04/30/19 17:52:47    Desc Main
                                                                                                      4/25/2019   8:20:54AM
                                                                Query  Employee
                                                                Document        Earnings
                                                                             Page 10 of 10
To      :       4/25/2019                                                     Detail                                                       Page Number:      8


305                                                                                             305

Employee No.         305 TIFFANY FLUHR
Check No         Date Paid    Pay Period Ending               Gross Pay            Deductions                  Taxes            Net Pay       Check Amount       Direct Deposit


0                4/18/2019    4/13/2019                       1,494.40                 56.27                  302.20           1,135.93              0.00            1,135.93

     Pay Type                     Quantity        Amount     Deductions                           Amount       Employer Amt        Taxes

     MED WAIVER F                     0.00          40.00    ASSURITY-HI                              11.86            0.00        FICA                                91.05
     BASE                           40.00         1,454.40   ASSURITY-CI                               4.86            0.00        IOWA State Tax                      85.00
                                                             DENTAL-FAM                               13.98            0.00        U.S. Federal                       104.86
                                                                                                                                   Medicare                            21.29
                                                             401k LOAN                                25.57            0.00


    Reimbursement                                                         Amount




                                                             37,698.24             2,839.55               7,110.51            27,748.18




 I:\IQWin32\Reports\PREmpErn.rpt
